DETAILED ACTION
Status of Claims
Claims 1, 6, 8, 10, 15, 17, and 22 are currently amended.
Claims 1-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant’s arguments and amendments, filed 11/09/2020, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 08/07/2020 has been withdrawn. 

35 USC 112
Applicant’s arguments and amendments, filed 11/09/2020, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of 08/07/2020 has been withdrawn. 

35 USC 103
Applicant’s arguments with respect to claim(s) 1-23 under 35 USC 103 have been considered but are moot. In light of current amendments, a new grounds of rejection is made in further view of Jaye (US 6,415,322).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (US 2008/0270398) in view of Agara et al. (US 2015/0348059), and further in view of Jaye (US 6,415,322).
Regarding Claim 1, Landau discloses A computer system comprising: at least one processor; and memory coupled to the at least one processor and storing instructions that, when executed by the processor, cause the computer system to perform operations comprising:  (See at least paragraph [0012], [0100])
obtaining streaming events representing user activity performed by a user in a user interface, the user activity occurring in connection with a commerce information item, wherein the streaming events are produced form information retrieval activities or interaction activities initiated in the user interface; (See at least paragraph [0012] disclosing interface, [0042] disclosing detecting shopper patterns/browsing/selection of links/searches, [0052], [0077] disclosing customer’s inquiry, [0079], [0092])
generating an affinity score for the commerce information item wherein the score of the user activity used to calculate the history or future score is increased by a forward time decay; and (See at 
providing content for output in the user interface, the content being selected for output based on the generated affinity score for the commerce information item. (See at least paragraph [0044] disclosing ordered and scored recommendations, [0065], [0077], [0086])

Landau does not expressly provide for generating based on the streaming events, a current score of the user activity associated with the commerce information item, the current score of the user activity to provide a measurement of user interest in the commerce item based on the user activity, and generating a score based on a calculated history score of measured user activity associated with the commerce information item and a calculated future score of projected user activity associated with the commerce information item, wherein the history score and the future score are calculated by combining the current score of the user activity with a stored history score and a stored future score corresponding to the commerce information item, the current score being increased by a forward time decay.
However, Agara discloses generating based on the streaming events, a current score of the user activity associated with the commerce information item, the current score of the user activity to provide a measurement of user interest in the commerce item based on the user activity, and generating a score based on a calculated history score of measured user activity associated with the commerce information item and a calculated future score of projected user activity associated with the commerce information item, wherein the history score and the future score is calculated by combining the current score of the user activity with a previous future score corresponding to the commerce information item, the current score being increased by a forward time decay. (Agara: see at least paragraph [0005] disclosing classifying event into different phases and then calculating a raw score for the shopping phase, [0008], [0009] disclosing streaming events, [0010] disclosing decay factor for reducing the weighted score due to time gap between two events, [0013] disclosing calculating raw score (e.g., current score) and then calculate weighted score based on raw score, [0038]-[0067] disclosing different events, [0069]-[0077] disclosing various actions/phases including prior to and after buying, [0078], [0093] disclosing retrieve past interaction data, [0095] disclosing checking history, [0104] , [0106] disclosing saturated future score, [0108] disclosing weighed score (e.g., affinity score), [0109]-[0111] disclosing calculations including time decay, [0131] disclosing context history, Fig. 9A, [0139]-[0140], Fig. 6 disclosing raw score, Fig. 7, 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Landau with a current score used to help calculate the history and future score, as taught by Agara, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including higher conversion rates. See Agara paragraph [0002].
Neither Landau nor Agara specifically provide for wherein the history score is calculated by combining the current score of the user activity with a previous history score corresponding to the commerce information item. However Jaye discloses wherein the history score is calculated by combining the current score of the user activity with a previous history score corresponding to the commerce information item (See Fig. 6 disclosing calculating historic interest score, current interest score and computing combination of the two, col. 12, lns 17-65 disclosing initial interest score, historical interest score, current interest score, and combining the two to understand interest score).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Landau/Agara with the history score being calculated with a previous history 

Regarding Claim 2, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the commerce information item provides one or more listing of: a product details listing for a particular product; a service details listing for a particular product; a brand listing of one or more products or services for a particular brand; a category listing of one or more products or services for a particular category; or a search listing of one or more products or services for a particular search query; and wherein the output in the user interface provides a change to an ordering, grouping, selection, or filtering of the respective listing based on the affinity score. (Landau: See at least paragraph [0044] disclosing recommendations can include ordered and scored list of products or product segments, [0065], Fig. 5 disclosing ordered list of recommendations, [0066], [0078], [0110])

Regarding Claim 3, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the current score of the user activity is based on one or more activity weights associated with the user activity; wherein the affinity score is uniquely associated with the user of the user interface; and wherein the computing system maintains respective affinity scores for respective users of the user interface. (See at least Landau: paragraph [0082], [0088] weighting factor of older event, [0112] disclosing data warehouse for profiles, [0114], [0122]; Agara: see at least paragraph [0005] disclosing weigh events, [0010], [0013], [0035] disclosing unique shopper ID, [0105], [0108])

Regarding Claim 4, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the affinity score represents one or more of: a product group affinity score corresponding to a rating of a user commerce action with a particular product group corresponding to the commerce information item; a product affinity score corresponding to a rating of a user commerce action with a particular product corresponding to the commerce information item; or an offer affinity score corresponding to a rating of a user commerce action with a particular offer corresponding to the commerce information item. (Landau: see at least paragraph [0062]-[0064] disclosing ranking of products/rank the affinities to predict likelihood of conversion, [0076] disclosing various types of affinities for products or categories of products and include threshold affinity)

Regarding Claim 5, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the output in the user interface, provided based on the affinity score, includes one or more of: changed user interface functionality related to selection or viewing of the commerce information item; changed user interface filtering of product or service information related to the commerce information item; changed search results related to the commerce information item; a display of a reminder related to the commerce information item; or a display of a personalized recommendation related to the commerce information item. (Landau: See at least paragraph [0044] disclosing ordered and scored recommendations, [0065], [0077], [0086])

Regarding Claim 6, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the output of the user interface is further based on a profile corresponding to the user; and wherein the profile corresponding to the user includes values maintained for the stored history score and the previous future score. (Landau: see at least paragraph 

Regarding Claim 7, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the history score is calculated to increase based on cumulative prior user activity in the user interface, and decay over time, to measure a projected current interest of the user in the commerce information item based on prior user activity in the user interface. (Landau: see at least paragraph [0067], [0082]; Agara: see at least paragraph [0005] disclosing classifying event into different phases and then calculating a raw score for the shopping phase and weigh events, [0035] disclosing unique shopper ID, [0008], [0009] disclosing streaming events, [0010] disclosing decay factor for reducing the weighted score due to time gap between two events, [0013] disclosing calculating raw score (e.g., current score) and then calculate weighted score based on raw score, [0038]-[0067] disclosing different events, [0069]-[0077] disclosing various actions/phases including prior to and after buying, [0078], [0093] disclosing retrieve past interaction data, [0095] disclosing checking history, [0104]-[0106] disclosing saturated future score, [0108] disclosing weighed score (e.g., affinity score), [0109]-[0111] disclosing calculations including time decay, [0131] disclosing context history, Fig. 9A, [0139]-[0140]).

Regarding Claim 8, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the future score is calculated to increase based on cumulative prior user activity in the user interface, and decay over time and decrease if a transaction involving the commerce information item is complete, wherein the future score is calculated to estimate a projected future interest of the user in the commerce information item based on the cumulative prior user activity in the user interface. (Landau: see at least paragraph [0067], [0082], [0114] disclosing how 

Regarding Claim 9, Landau, Agara, and Jaye teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the user interface is a customer interface provided to an electronic commerce service, and wherein the user interface is provided from: a software application operating on a client computing device, wherein the streaming events are generated from user interface navigation and interaction by the user with the software application; or a website hosted by a server computing device, wherein the streaming events are generated from user interface navigation and interaction in a web browser conducted by the user with the website. (Landau: see at least paragraph [0030]-[0031] disclosing custom application server, [0085]).

Claims 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (US 2008/0270398) in view of Agara et al. (US 2015/0348059), and further in view of Jaye (US 6,415,322) for reciting substantially similar limitations as claims 1-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684